﻿122.	
It gives me great pleasure, in the name of the State or Bahrain, to offer congratulations to Mr. Jorge Illueca on his election as President of the thirty-eighth session of the General Assembly. Undoubtedly his experience as a diplomat and statesman in his friendly country of Panama will contribute to the success of the work of this session. I should like also to thank Mr. Imre Hollai for the efforts which he made in conducting the work of the thirty-seventh session. It is my pleasure also to thank the Secretary-General for his continuous efforts to strengthen the role of the Organization and ensure the achievement of its aims and objectives, particularly the maintenance of peace and security in the world.
123.	It is also my pleasure to congratulate the Government and people of Saint Christopher and Nevis on the occasion of its admission to membership in the Organization.
124.	We meet each year in this international assembly to exchange views and thoughts on the best ways of dealing with the many economic, political and social issues of concern to the international community. The complex problems facing the world at present do not promise any improvement in international relations in the near future. Each year international crises are intensifying while the international community is unable to control or resolve them. Conflict among States, particularly the two super-Powers, intensifies day by day without any real attention being paid to the principles of co-operation and justice in international relations.
125.	Undoubtedly such a situation increases our concern and apprehension, since the international community has not been able, 38 years after the establishment of the United Nations, to give effect to the Charter principle regarding the non-use of force in relations between States. Many States still pursue a policy of force in international relations, particularly when acute political crises arise. The stronger party in a dispute may proceed to use military force against the other party, regardless of the principles of the United Nations and of international agreements.
126.	The authors of the Charter of the United Nations took into account the sufferings of the peoples of the world resulting from the policy of the use of force in two destructive world wars, which had shattered the hopes of those peoples for security and peace. The principles of the Charter were therefore laid down to meet the aspirations of the peoples of the world and to guide States in their relations with one another, as a prelude to the establishment of a new order in international relations based on the principle of collective security within an international framework agreed upon by all Member States.
127.	Today, if we carefully examine the Charter, which we have all agreed to maintain and whose principles we have agreed to uphold, and if we consider the serious confusion and disorder existing in international relations, we realize that there are wide divergences. Events have confirmed that it is impossible to apply the principle of collective security in the present situation, when some great Powers support States which pursue a policy of perpetual and flagrant aggression. This obvious fact is amply proved by the continuous aggression of Israel against the Arab States without any international deterrence.
128.	The questions of the weakening of the role of the United Nations in the settlement of disputes by peaceful means and the non-adherence to the principles of the Charter in international relations are the two main problems to which we should pay much attention if we wish to maintain the solidarity of the Organization and strengthen its impact on international relations. We have no doubt that those two problems represent the main challenge facing the United Nations in this decade, in which there are so many persistent problems that need to be tackled with patience and reason.
129.	We should thus pursue a policy that takes account of the changes in inter-State relations, particularly in the last two decades, which have seen great changes in various fields. The Movement of Non-Aligned Countries was established to lay down principles and concepts of independence, liberty and freedom from foreign influence. Thus the principle of interdependence in relations between States has been given a political context with the aim of establishing a new world order based on co-operation, equality and peace.
130.	The declaration of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi last March reaffirmed that collective view of the non- aligned countries, irrespective of differences in their political, economic and social systems. The principle of interdependence in international relations has therefore become a historic necessity in this age and not merely a theoretical requirement, as some tend to think. Thus it is wrong to think that disarmament and the limitation of nuclear arms are of interest only to the two superpowers and some great Powers. The fear of nuclear weapons and of rearmament has become an obsession that torments the whole of mankind. Similarly, the economic problems discussed by the leaders of the rich industrialized countries at their Summit at Williamsburg from 28 to 30 May 1983 are of as much interest to the developing countries as they are to the industrialized countries.
131.	This gloomy picture of international relations should not discourage us. It should provide an incentive for more serious international action. The call of the 

Prime Minister of India, Mrs. Indira Gandhi, in her capacity as Chairman of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, to the leaders of the world to participate in this thirty-eighth session of the General Assembly has come at a time when we are in the utmost need of collective action. We hope that the leaders of the world who are participating in the Assembly's discussions will contribute to promoting the role of the United Nations as an international organization attempting to establish a world order that will ensure stability, security, peace and justice for all nations.
132.	We believe that regional co-operation based on interdependence which interacts with the international environment provides an effective means for promoting political stability and maintaining world peace and security. The establishment of the Gulf Co-operation Council is therefore a constructive step toward strengthening the political, economic and social ties among its members through collective regional co-operation at all levels, depending on their own capabilities. The establishment of the Council was as a natural response to the political, economic and social development of the region, in particular as the States of the Council are keen to stay aloof from zones of conflict, foreign influence and international polarization
133.	The Constructively pursues efforts to co-ordinate co-operation among its members. The third summit meeting of the Gulf Co-operation Council, held at Manama from 9 to 11 November 1982, approved a unified economic agreement which was put into effect early this year. It aims at establishing economic integration among the member States and lays down a unified economic policy towards other States and regional economic groups, in conformity with the Charter of the United Nations, regarding regional co-operation among States.
134.	The crux of the Arab-Israeli conflict is the question of the people of Palestine, the solution of which involves recognition of the inalienable rights of the Palestinian people to establish a State on their national soil under the leadership of the PLO. The realization of this fact by Israel has led it, since establishment, to launch frequent attacks on neighbouring Arab countries and against Palestinians inside and outside the occupied territories. Each time its aim has been to create a new de facto political situation and to impose its policy on its neighbours by armed force. The Security Council has been unable throughout to apply Chapter VII of the Charter because of the use time and again by the United States of the veto against any draft resolution that attempts to impose deterrent sanctions against Israel for its flagrant violations of the Charter and resolutions of the United Nations.
135.	The Arab leaders who met at Fez for the Twelfth Arab Summit Conference adopted, on 9 September 1982, an Arab plan to solve the Arab-Israeli conflict, namely, the question of Palestine and the occupied Arab territories. That eight-point plan is a serious attempt to find a just and durable solution for the Middle East region. It is clear that the Fez plan derives its elements from United Nations principles and resolutions, which call upon Israel to withdraw from all occupied Arab territories, including the Holy City of Jerusalem, and to dismantle all settlements which it has unlawfully established on such territories. The plan also reaffirms the right of the Palestinian people to self-determination, the exercise of their imprescriptible and inalienable rights and the establishment of an independent State on their national soil, under the leadership of the PLO. These essential elements were reaffirmed by the Seventh
Conference of Heads of State or Government of Non- Aligned Countries.
136.	Israel has rejected the Fez peace plan for the Middle East and other international initiatives and by such rejection has proved again that it does not want peace. Israel has been able to conceal its expansionist policies and deceive world public opinion for a while by pretending to be a small State which seeks stability and peace with its hostile neighbours. It has thereby been able to distort the facts and commit acts of aggression, since its establishment, on unfounded pretexts. The world has now come to know Israel in its true shape as an aggressive settler and racist State, which has committed, against the Palestinian people in the Sabra and Shatila camps and elsewhere, crimes and massacres which have shocked the world by their horror.
137.	The International Conference on the Question of Palestine was held at Geneva from 29 August to 7 September in pursuance of General Assembly resolutions 36/120 C and ES-7/7. One hundred thirty-seven States attended the Conference, of which 20 were there as observers. The PLO was accepted for the first time as a full participant in the Conference.
138.	The Conference issued the Geneva Declaration on Palestine and the Programme of Action for the Achievement of Palestinian Rights .3 In its Declaration, the Conference called on the General Assembly to convene an international peace conference on the Middle East under the auspices of the United Nations to find a comprehensive and just solution to the Arab-Israeli conflict, an essential element of which would be the establishment of an independent Palestinian State. A11 parties concerned with the Arab-Israeli conflict should participate in the conference on an equal footing, including the PLO, the United States of America and the Soviet Union. The International Conference on the Question of Palestine considered that the Arab peace plan unanimously adopted at Fez was one of the proposals that should serve as guidelines for concerted international action. The Conference laid down in its Declaration six principles and guidelines for a peaceful settlement in the Middle East. The Conference also decided on a programme of action to enable the Palestinian people to attain and exercise their rights in Palestine in accordance with the Charter of the United Nations, the Universal Declaration of Human Rights and the principles of international law. We call upon the General Assembly to adopt and implement the resolutions of the Conference, and we urge all States of the world to implement these resolutions and put an end to the conflict in the Middle East, which becomes more serious the longer it lasts.
139.	Last year Israeli forces invaded Lebanon and wreaked havoc and total destruction on its towns and villages. They killed thousands of civilians and committed horrible massacres of innocent and unarmed Lebanese and Palestinians, contrary to all morality.
140.	The development of events in our sister State of Lebanon as a result of the Israeli invasion and occupation of its territory has caused the local situation in Lebanon to erupt and tension in the region to increase. We appeal to all States to act and put an end to the Israeli occupation of Lebanese territory and to help keep Lebanon a unified, sovereign Arab State. We welcome also the agreement reached recently to initiate national reconciliation talks among all Lebanese parties. We commend likewise the positive role played by the Kingdom of Saudi Arabia in this respect.
141.	The war between the two neighbouring countries of Iraq and Iran still continues despite the initiatives and attempts at mediation made by many international bodies 
to put an end to that destructive war, which has exhausted the human, economic and military resources of both countries. The report of the Secretary-General of 20 June 1983/ prepared by the mission which visited both Iraq and Iran to assess the damage to civilian areas caused by military action, shows some of the damage suffered by both countries.
142.	It is well known that since its outbreak that war has had adverse effects in one form or another on the whole region. The countries of the Gulf Co-operation Council have made sincere and serious efforts to put an end to that war. The Foreign Ministers of the State of Kuwait and the State of the United Arab Emirates visited Teheran and Baghdad to find a solution that would establish a just peace between the two neighbouring Muslim States.
143.	We appeal once again to the two warring parties to settle their differences by peaceful means and restore normal relations between them, on the basis of mutual respect, good neighbourliness and non-intervention in their domestic affairs.
144.	We should like to welcome in this connection the positive response of Iraq to all international mediation efforts aimed at putting an end to this war by peaceful means. We hope that it will not be long before the two neighbouring countries settle their differences peacefully so that peace may prevail throughout the region.
145.	There are other important international questions that occupy the attention of the world and threaten the security and stability of peoples.
146.	The Soviet forces still occupy Afghanistan against the will of the Afghan people, whose resistance against the occupation is daily growing stronger. We should like to reaffirm that any solution to this question should be consistent with the resolutions of the United Nations, which call for the withdrawal of Soviet forces from Afghanistan so that the Afghan people may again exercise their right of self-determination, regain their freedom and establish the political system of their choice.
147.	The situation in South Africa is deteriorating because there is increasing ferocity and persecution of the black majority on the part of the racist regime of Pretoria. The State of Bahrain reaffirms its support for the legitimate struggle of the black majority against the apartheid regime, which is contrary to all moral values.
147; The South African regime still adheres to its inflexible policy on the Namibian question. We very much regret that the Government of South Africa did not cooperate with the Secretary-General of the United Nations during his recent visit to Pretoria last August, in accordance with Security Council resolution 532 (1983), to undertake consultations with the parties concerned with a view to securing the speedy implementation of Security Council resolution 435 (1978) on the independence of Namibia.
148.	As regards the question of Cyprus, we reaffirm the importance of finding a peaceful solution to this question, and we hail the efforts made by the Secretary-General in this respect.
149.	We also welcome the efforts undertaken to solve peacefully the dispute between North Korea and South Korea through negotiations without pre-conditions and respect for the will of the Korean people to establish peace and security within a unified State.
150.	Some cautious optimism appears in the 1983 annual report of IMF regarding the world economic situation after the period of economic recession affecting most countries of the world. However, the report expresses clear concern over customs barriers and restrictions imposed on the products of developing countries. Those countries have learned from past experience, either during the period of colonialism or afterwards, that economic problems cannot be solved except by restructuring the world economic order itself. Such a change is urgently needed, to permit the establishment of an economic order based on justice, interdependence and collective partnership.
151.	Most international economic conferences since the beginning of the 1970s have ended in failure because of the continued adherence of the rich industrialized countries to their inflexible policies and because no serious attention has been paid to the principle of international interdependence, which has started gaining favour in the world because of changes in world economic and political relations. Thus the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, was not able to achieve positive results because of the policies of some rich industrialized countries.
152.	As a result of the changes in international relations over the last three decades, the industrialized countries should not continue to view the developing countries as easy markets for their manufactured goods and products. They should consider them as partners in a world economic order requiring co-operation and interdependence among all States. We therefore appeal to the industrialized countries not to put obstacles in the way of establishing the new international economic order.
153.	Most questions addressed by the United Nations and its specialized agencies are of a global nature, since in one form or another they touch on human life as a whole—whether in the political, economic or social fields. The global nature of current problems should bring nations closer together for their common good, rather than separate them as is now the case.
154.	My country's delegation hopes that suitable resolutions will be adopted at this session to deal with current world problems and satisfy the aspirations of the peoples of the world. It gives me pleasure to repeat that the Government and people of Bahrain are fully ready to act with other nations and States Members of the international Organization in achieving justice, co-operation and peace in the world so that future generations may live in peace and happiness, in conformity with the lofty principles and goals of the Charter of the United Nations.
 
155.	
